 1   Leslie Bryan Hart, Esq. (SBN 4932)               John H. Maddock III, Esq.
     John D. Tennert, Esq. (SBN 11728)                (admitted pro hac vice)
 2   FENNEMORE CRAIG, P.C.                            Tennille J. Checkovich, Esq.
     300 E. Second St., Suite 1510                    (pro hac vice pending)
 3   Reno, Nevada 89501                               Michael W. Stark, Esq.
     Tel: 775-788-2228 Fax: 775-788-2229              admitted pro hac vice)
 4   lhart@fclaw.com; jtennert@fclaw.com              MCGUIREWOODS LLP
     Attorneys for Plaintiff Federal Housing          Gateway Plaza
 5   Finance Agency                                   800 East Canal Street
                                                      Richmond, VA 23219
 6   Amy F. Sorenson, Esq. (SBN 12495)                Tel: 804-775-1000 Fax: 804-775-1061
     Kelly H. Dove, Esq. (SBN 10569)                  jmaddock@mcguirewoods.com
 7   Erica Stutman, Esq. (SBN 10794)SNELL &           tcheckovich@mcguirewoods.com
     WILMER LLP                                       mstark@mcguirewoods.com
 8   3883 Howard Hughes Parkway, Suite 1100           Attorneys for Plaintiff Federal Home Loan
     Las Vegas, NV 89169                              Mortgage Corporation
 9   Tel: 702-784-5200 Fax: 702-784-5252
     asorenson@swlaw.com,
10   kdove@swlaw.com, estutman@swlaw.com
     Attorneys for Plaintiff Federal National
11   Mortgage Association

12                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
13
     FEDERAL HOUSING FINANCE AGENCY,
14   as Conservator of Federal Home Loan
     Mortgage Corporation and Federal National        CASE NO. 2:16-cv-01187-GMN-CWH
15   Mortgage Association; FEDERAL HOME
     LOAN MORTGAGE CORPORATION;
16   FEDERAL NATIONAL MORTGAGE
     ASSOCIATION,                                     STIPULATION AND ORDER
17                                                    EXTENDING PLAINTIFFS’ TIME TO
                   Plaintiffs,                        REPLY IN SUPPORT OF THEIR
18                                                    MOTION FOR SUMMARY JUDGMENT
     vs.                                              AND RESPONSE TO DEFENDANTS’
19                                                    COUNTERMOTION FOR RULE 56(D)
     LAS VEGAS DEVELOPMENT GROUP, et                  RELIEF
20   al.,

21                 Defendants.                        (FIRST REQUEST)

22          Plaintiffs Federal Housing Finance Agency, Federal Home Loan Mortgage Corporation,

23   and Federal National Mortgage Association (jointly “Plaintiffs”) together with Defendants Las

24   Vegas Development Group, LLC, Las Vegas Development, LLC, and LVDG, LLC (jointly

25   “Defendants” and with Plaintiffs, the “Parties”) request the Court enter an order, pursuant to

26   Local Rule IA 6-1, extending the deadline for Plaintiffs to file their Reply in support of their

27   Motion for Summary Judgment (ECF No. 41) and a Response to Defendants’ Countermotion for

28   Rule 56(d) Relief (ECF No. 46). The current deadline for Plaintiffs’ Reply and Response is July
 1   29, 2019, and has not expired. The Parties seek an extension until August 5, 2019.
 2          This is the Parties’ first request to extend the deadline for filing any Reply and Response
 3   and is not made for any deleterious purposes or to unnecessarily delay these proceedings.
 4   Rather, the Parties seek this extension in good faith for the benefit of the Plaintiffs and their
 5   counsel. Therefore, the Parties stipulate to extend the deadline for filing Plaintiff’s reply in
 6   support of their Motion for Summary Judgment and response to the Countermotion for Rule
 7   56(d) Relief until August 5, 2019, and request the Court enter an order extending the deadline.
 8   DATED this 29th day of July, 2019.
 9
     FENNEMORE CRAIG, P.C.                               MCGUIREWOODS LLP
10
     By:    /s/ Leslie Bryan Hart             By: /s/ John H. Maddock III
11        Leslie Bryan Hart, Esq. (SBN 4932)      John H. Maddock III, Esq.*
          John D. Tennert, Esq. (SBN 11728)       Tennille J. Checkovich, Esq.**
12        300 E. Second St., Suite 1510           Michael W. Stark, Esq.*
          Reno, Nevada 89501                      Gateway Plaza
13        Tel: 775-788-2228 Fax: 775-788-2229     800 East Canal Street
     Attorneys for Plaintiff Federal Housing      Richmond, VA 23219
14   Financing Agency                             Tel: 804-775-1000 Fax: 804-775-1061
                                                  * Admitted Pro Hac Vice to be submitted
15   SNELL & WILMER L.L.P.                    ** Pro Hac Vice Pending
                                              Attorneys for Plaintiff Federal Home Loan
16   By:    /s/ Kelly H. Dove                 Mortgage Corporation
          Amy F. Sorenson, Esq. (SBN 12495)
17        Kelly H. Dove, Esq. (SBN 10569)     ROGER P. CROTEAU & ASSOCIATES
          Erica Stutman, Esq. (SBN 10794)
18        3883 Howard Hughes Pkwy, Suite 1100 By: /s/ Timothy E. Rhoda
          Las Vegas, NV 89169
19        Tel: 702-784-5200 Fax: 702-784-5252     Roger P. Croteau, Esq. (SBN 4958)
     Attorneys for Plaintiff Federal National     Timothy E. Rhoda, Esq. (SBN 7878)
20   Mortgage Association                         9120 W. Post Road
                                                  Las Vegas, NV 89148
21                                            Attorneys for LVDG Defendants
22                                              ORDER
23

24         IT IS SO ORDERED.

25                     30 day of July, 2019.
           DATED this _____

26                                                       ____________________________________
27                                                       Gloria M. Navarro, Chief Judge
                                                         UNITED STATES DISTRICT COURT
28

                                                     2
                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that on this date, I electronically filed the foregoing STIPULATION
 2
     AND ORDER EXTENDING PLAINTIFFS’ TIME TO REPLY IN SUPPORT OF THEIR
 3
     MOTION FOR SUMMARY JUDGMENT AND RESPONSE TO DEFENDANTS’
 4
     COUNTERMOTION FOR RULE 56(D) RELIEF with the Clerk of Court for the U.S.
 5
     District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case
 6
     who are registered CM/ECF users will be served by the CM/ECF system.
 7

 8          DATED: July 29, 2019.
 9                                              /s/ Maricris Williams
                                                An Employee of Snell & Wilmer L.L.P.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
